Citation Nr: 1109223	
Decision Date: 03/09/11    Archive Date: 03/17/11

DOCKET NO.  07-09 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for jungle rot.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for post traumatic stress disorder (PTSD).

5.  Entitlement to an initial disability rating in excess of 20 percent for service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from April 1966 to April 1968.  

2.  The Veteran perfected appeals to rating decisions issued in August 2006 and January 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, which denied the four service connection claims listed on the title page of this decision, and granted service connection for diabetes mellitus.  

3.  On February 14, 2011, the Board received via facsimile a form from the Social Security Administration showing that the appellant had died in November 2010.


CONCLUSION OF LAW

Because of the Veteran's death, the Board no longer has jurisdiction to adjudicate the merits of these claims.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. §§ 3.211, 20.1302 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran served on active duty from April 1966 to April 1968.  

In February 2011, before a decision was issued, the Board was notified that the Veteran had died in November 2010.  

It is established that the Veteran died during the pendency of this appeal.  As a matter of law, veterans' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  These appeals on the merits have become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1302.

In reaching this determination, the Board intimates no opinion as to the merits of the appeals or of any derivative claim brought by a survivor of the Veteran.  


ORDER

The appeals are dismissed.



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


